Citation Nr: 1206958	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-07 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for service-connected residuals of a left knee injury. 

2.  Entitlement to service connection for a right foot disability, to include as secondary to the service-connected residuals of a left knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating actions of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  

In November 2011, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a right foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is x-ray evidence of arthritis of the left knee, with limited motion from 0 to 90 degrees and subjective complaints of painful motion.

2.  There is no objective evidence of lateral instability of the left knee.  


CONCLUSIONS OF LAW

1.  The criteria for a separate disability evaluation of 10 percent, but no more, for arthritis of the service-connected residuals of a left knee injury have been met.  38 U.S.C.A. §§ 1155 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Code 5003 (2011); VAOPGCPREC 9-98 and VAOPGCPREC 23-97, (July 1, 1997), 62 Fed. Reg. 63604 (1997).

2.  The criteria for a disability rating in excess of 10 percent for instability of the service-connected residuals of a left knee injury have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Compliant notice was sent in May 2007 and January 2009 letters and the claim was readjudicated, most recently in a May 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records as well as VA outpatient treatment records, afforded the Veteran examinations, provided the Veteran an opportunity to testify before the Board, and assisted the Veteran in obtaining evidence.  Based on the foregoing, all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Law and Regulations

The Veteran maintains that he is entitled to a disability evaluation greater than 10 percent for his service-connected residuals of a left knee injury.  Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including sections 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

In cases such as this, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The knee can be rated under Diagnostic Codes (DC) 5256, 5257, 5258, 5259, 5260, 5261, 5262, and/or 5263.  38 C.F.R. § 4.71a.  Assigning multiple ratings for the Veteran's left knee disability based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14.  

Under certain circumstances, a separate disability evaluation may be assigned for arthritis of the knee under DC 5003 in addition to the rating for instability under DC 5257.  VAOPGCPREC 9-98 and VAOPGCPREC 23-97, (July 1, 1997), 62 Fed. Reg. 63604 (1997).  In addition, separate evaluations under DC 5261 and DC 5260, the codes for limitation of flexion and extension of the leg, may be assigned for disability of the same joint.  VAOGCPREC 9-2004, 69 Fed. Reg. 59990 (September 17, 2004).  

DC 5003 provides that degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating applies for X-ray evidence of involvement of two or more minor joint groups.  A 20 percent rating applies for X-ray evidence of involvement of two or more minor joint groups, with occasionally incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.     

Normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

The DC's that govern the limitation of motion of the knee are 5260 and 5261.  DC 5260 concerns limitation of leg flexion.  A noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  Finally, a 30 percent rating applies where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

DC 5261 pertains to limitation of leg extension.  A noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.  A 40 percent rating is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Under DC 5257, a 10 percent rating is assigned for slight impairment due to recurrent subluxation or lateral instability of the knee.  A 20 percent rating requires moderate impairment due to recurrent subluxation or lateral instability.  A 30 percent rating requires severe impairment due to recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Discussion

In a January 1973 rating decision, service connection was granted for residuals of a left knee injury and a 10 percent disability rating was assigned under 38 C.F.R. § 4.71a, DC 5257.  In granting service connection, the RO noted that the Veteran's physician examined the Veteran in October 1972, and the examination revealed decreased integrity of the left knee due to a torn meniscus.  In March 2007, the Veteran initiated a claim for an increased rating, indicating that his left knee condition had worsened.  In the November 2007 rating action on appeal, the RO denied an increase, and continued the Veteran's 10 percent disability rating.  

Evidence relevant to the current level of severity of the Veteran's left knee disability includes VA examinations conducted in November 2007 and April 2011, VA outpatient treatment records dated in March 2007 through June 2008, a statement from the Veteran, and a November 2011 hearing transcript.  

VA outpatient treatment records dated in March 2007 through July 2007 demonstrate the Veteran sought treatment for left knee pain.  A March 2007 record shows that x-rays indicated mild degenerative changes of the left knee. 

The Veteran underwent a VA examination in November 2007.  At the time, he reported experiencing persistent pain in his left knee that had gradually worsened.  He indicated that he experienced aching, stiffness, swelling, fatigability, and his knee giving out.  He reported that he was laid off from his job.  He indicated that his knee condition caused him difficulty with prolonged standing.  

On examination, x-rays demonstrated arthritis.  Range of motion testing revealed left knee extension from zero to 140 degrees of flexion.  There was some evidence of pain at the extremes of range of motion, but the Veteran demonstrated normal range of motion.  Upon repetition, there was increased symptoms, such as flare-ups.  The left knee was stable.  Upon examination and review of the Veteran's claims file, the examiner diagnosed internal derangement of the left knee.  

In a May 2007 statement, the Veteran reported that his left knee caused him problems for the past 10 years.  He further indicated that his left knee had recently caused him increased pain, and affected his quality of life. 

A June 2008 VA outpatient treatment record indicates a diagnosis of left knee arthralgia.  

The Veteran underwent a VA examination in April 2011.  At the time, he reported that his left knee pain had progressively worsened with time, to include swelling.  He stated that he experienced pain on a daily basis that increased significantly with weather changes, as well as prolonged periods of standing, walking, and bending.  He indicated that his left knee infrequently gave out during the past year.  He denied any locking.  He stated that he took prescribed and over-the-counter medication for his knee condition.  He denied any surgery, to include injections.  He denied the use of assistive devices.  He reported that he was currently employed as a salesman of office equipment and his knee did not impair his occupational functioning.  He reported that he completed activities of daily living.  

On examination, there was no evidence of ankylosis, soft tissue swelling, warmth, or erythema.  Range of motion testing revealed extension from zero to 140 degrees of flexion.  There was no evidence of pain on extension.  There was evidence of pain at 90 degrees of flexion.  There was tenderness to palpation along the medial joint line.  There was crepitus on palpation.  Upon repetition, the Veteran experienced no pain upon extension, and pain at 90 degrees of flexion.  The examiner noted that after repetitive testing, the Veteran demonstrated the same range of motion and pain level.  There was no evidence of anterior or posterior instability.  There was no varus or valgus instability.  McMurray sign was negative.  X-rays did not show any significant bone or joint abnormality.  Upon examination and review of the Veteran's claims file, the examiner diagnosed internal derangement of the knee.  

During a November 2011 hearing before the Board, the Veteran testified that he experienced instability and swelling, as well as his left knee giving way.  

Based on a review of the evidence, the Board concludes that the Veteran's left knee disability is characterized by arthritis, limitation of flexion, and pain on motion.

The Board finds that a rating in excess of 10 percent for the instability is not warranted under 38 C.F.R. § 4.71a, DC 5257.  In this regard, the Board acknowledges the Veteran's testimony during the aforementioned hearing, that his knee gave way.  The Board further notes, that while both the November 2007 and April 2011 VA examination reports demonstrate that the Veteran reported experiencing that his left knee giving way, on the objective examinations, there was no evidence of any instability.   Therefore, as there is no evidence of moderate instability, an increased rating is not warranted under DC 5257.  

The Board further finds that a separate disability evaluation is not warranted under either DC's 5260 or 5261.  In the present case, the November 2007 VA examination revealed normal range of motion; specifically, zero degrees extension to 140 degrees flexion.  The April 2011 VA examination revealed range of motion of zero degrees extension to 140 degrees flexion; however, with pain at 90 degrees flexion.  
As there is no evidence of actual or functional limitation of extension of the Veteran's left knee, the Veteran does not warrant a separate compensable rating for his left knee under 5261.  While the Veteran has exhibited limitation of flexion of his left knee, it has been at worse, to 90 degrees (with consideration of pain).  Absent evidence of limitation of flexion to 60 degrees, the Veteran does not warrant a separate noncompensable disability evaluation under DC 5260.   Thus, as the evidence does not demonstrate compensable limitation of motion or additional limitation of motion due to pain, the range of motion does not more nearly approximate or equate to flexion limited to 60 degrees or extension limited to 5 degrees, the criteria for a separate noncompensable rating under DC's 5260 and 5261, considering 38 C.F.R. § 4.40, 4.45, and 4.59.  As such, the Veteran does not warrant a disability rating in excess of 10 percent under DC's 5260 or 5261.  

DC 5256 is not applicable, as the Veteran does not, nor has he ever demonstrated ankylosis of his left knee.  Likewise, DC 5258 is not for application in the present case, as the Veteran denied experiencing any locking of his left knee, and there is no objective medical evidence of locking.  The evidence of record does not demonstrate impairment of the Veteran's tibia and fibula, thus DC 5262 is not for application in this case.  Similarly, as the evidence fails to show genu recurvatum, DC 5263 is inapplicable.  As such, the Veteran is not entitled to a disability evaluation in excess of 10 percent under DC 5256, 5258, 5262, or 5263.    

However, the Board does find that a separate 10 percent disability rating based on arthritis of the left knee under DC 5003 is warranted, as there is x-ray evidence of arthritis based on limitation of motion of the affected joint that is noncompensable under DC 5260.  38 C.F.R. § 4.71a, DC 5003; VAOPGCPREC 9-98 and VAOPGCPREC 23-97, (July 1, 1997), 62 Fed. Reg. 63604 (1997).  Specifically, the March 2007 VA outpatient treatment record notes that an x-ray of the Veteran's left knee showed mild degenerative changes.  Moreover, the November 2007 VA examiner indicated that x-rays of the Veteran's left knee demonstrated arthritis.  Therefore, the Board finds that a separate 10 percent disability rating, but no more, for arthritis of the left knee under DC 5003 is warranted.    

Extraschedular Consideration

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected left knee disability.  The competent medical evidence of record shows that his left knee disability is primarily manifested by arthritis, limitation of flexion, and pain.  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion.  See Diagnostic Codes 5260, 5261.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  


ORDER

Entitlement to a separate 10 percent rating for arthritis of the left knee is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to a disability rating in excess of 10 percent for instability of the service-connected left knee is denied. 


REMAND

Additional development is required before the issue of entitlement to service connection for a right foot disability secondary to the service-connected residuals of a left knee injury can be adjudicated.  

The Veteran contends that his right foot plantar fasciitis began approximately six years ago, and his physician told him that it was due to overcompensation for his left knee.  See November 2011 hearing transcript.  

After a November 2007 VA examination was undertaken to obtain a nexus opinion, the examiner opined that any relationship between the Veteran's right foot plantar fasciitis condition to his 40 year old left knee injury would be purely speculative.  The examiner did not offer any reason as to why an opinion could not be offered addressing the etiology of Veteran's right foot condition.  

Where an examiner reports that an opinion cannot be provided without resort to speculation, it is necessary to determine whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Clarification is needed in this case.

The examination conducted on remand should also address whether the Veteran's right foot disability is aggravated by the service-connected left knee disability.  See 38 C.F.R. § 3.310.  

The examination conducted to date is inadequate.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Accordingly, a new medical examination is necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and addresses of all medical care providers who treated the Veteran for right foot complaints since March 2011.  After securing the necessary release, the RO should obtain these records.

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his right foot plantar fasciitis disability.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should conduct a thorough examination and provide diagnoses for any pathology found.  Based on the examination and review of the record, the examiner must answer the following question:

Is it at least as likely as not that the Veteran's right foot disorder is caused or aggravated (worsened) by the Veteran's service-connected residuals of a left knee injury disability? If the Veteran's right foot disorder was aggravated by the service-connected residuals of a left knee injury disability, to the extent possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the right foot disorder before the onset of aggravation.

The examiner is advised that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If any aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of any right foot disability (i.e., a baseline) before the onset of the aggravation. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  When the development requested above has been completed, readjudicate the issue on appeal.  If any decision remains adverse, issue a supplemental statement of the case to the Veteran and his representative and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


